Name: Commission Regulation (EC) No 2049/2003 of 20 November 2003 amending for the 25th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  air and space transport;  European construction;  free movement of capital;  international trade
 Date Published: nan

 Avis juridique important|32003R2049Commission Regulation (EC) No 2049/2003 of 20 November 2003 amending for the 25th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 303 , 21/11/2003 P. 0020 - 0021Commission Regulation (EC) No 2049/2003of 20 November 2003amending for the 25th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 1991/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 11 and 12 November 2003, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 295, 13.11.2003, p. 81.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The following entry shall be added under the heading "Legal persons, groups and entities":DJAMAT HOUMAT DAAWA SALAFIA (alias (a) DHDS, (b) El-Ahouel)2. The following entries shall be added under the heading "Natural persons":(a) Faraj Farj Hassan AL SAADI, Viale Bligny 42, Milan, Italy. Place of birth: Libya. Date of birth: 28 November 1980 (alias (a) MOHAMED ABDULLA IMAD. Place of birth: Gaza. Date of birth: 28 November 1980; (b) MUHAMAD ABDULLAH IMAD. Place of birth: Jordan. Date of birth: 28 November 1980; (c) IMAD MOUHAMED ABDELLAH. Place of birth: Palestine. Date of birth: 28 November 1980; (d) HAMZA "the LIBYAN").(b) Mokhtar BELMOKHTAR. Place of birth: Ghardaia. Date of birth: 1 June 1972. Other information: Son of Mohamed and Zohra Chemkha.(c) Cherif Said BEN ABDELHAKIM (alias (a) DJALLAL, (b) YOUCEF, (c) ABOU SALMAN), Corso Lodi 59, Milan, Italy. Place of birth: Menzel Temine (Tunisia). Date of birth: 25 January 1970.(d) Zarkaoui Imed BEN MEKKI (alias ZARGA or NADRA), Via Col. Aprosio 588, Vallecrosia (IM), Italy. Place of birth: Tunis (Tunisia). Date of birth: 15 January 1973. Other information: Milan Tribunal - Custody Order, 30.09.2002, 36601/2001 R.G.N.R. - 7464/2001 R.G.GIP.(e) Hamraoui Kamel BENN MOULDI (alias KAMEL or KIMO), Via Bertesi 27, Cremona, Italy or Via Plebiscito 3, Cremona, Italy. Place of birth: Beja (Tunisia). Date of birth: 21 October 1977.(f) Maxamed Cabdullaah CIISE, Via Quaranta (mosque), Milan, Italy. Place of birth: Somalia. Date of birth: 8 October 1974.(g) Radi Abd El Samie Abou El Yazid EL AYASHI, (alias MERA'I), Via Cilea 40, Milan, Italy. Place of birth: El Gharbia (Egypt). Date of birth: 2 January 1972.(h) Bouyahia HAMADI, Corso XXII Marzo 39, Milan, Italy. Place of birth: Tunisia. Date of birth: 22 May 1966. (alias GAMEL MOHMED. Place of birth: Morocco. Date of birth: 25 May 1966.)(i) Mohammed Tahir HAMMID (alias ABDELHAMID AL KURDI), Via della Martinella 132, Parma, Italy. Place of birth: Poshok (Iraq). Date of birth: 1 November 1975. Title: Imam.(j) Rihani LOFTI (alias ABDERRAHMANE), Via Bolgeri 4, Barni (Como), Italy. Place of birth: Tunis (Tunisia). Date of birth: 1 July 1977.(k) Daki MOHAMMED, Via Melato 11, Reggio Emilia, Italy. Place of birth: Morocco. Date of birth: 29 March 1965.(l) Mohamed Amin MOSTAFA, Via della Martinella 132, Parma, Italy. Place of birth: Karkuk (Iraq). Date of birth: 11 October 1975.(m) Nasri Ait El Hadi MUSTAPHA. Place of birth: Tunis. Date of birth: 5 March 1962. Other information: Son of Abdelkader and Amina Aissaoui.(n) Saadi NASSIM (alias ABOU ANIS), (a) Via Monte Grappa 15, Arluno (Milan), Italy, (b) Via Cefalonia 11, Milan, Italy. Place of birth: Haidra (Tunisia). Date of birth: 30 November 1974.(o) Drissi NOUREDDINE, Via Plebiscito 3, Cremona, Italy. Place of birth: Tunis (Tunisia). Date of birth: 30 April 1969.(p) Lazher Ben Khalifa Ben Ahmed ROUINE (alias (a) SALMANE, (b) LAZHAR), Vicolo S. Giovanni, Rimini, Italy. Place of birth: Sfax (Tunisia). Date of birth: 20 November 1975.(q) Mourad TRABELSI (alias ABOU DJARRAH), Via Geromini 15, Cremona, Italy. Place of birth: Menzel Temine (Tunisia). Date of birth: 20 May 1969.